 THE A.MORESICO., LTD.13TheA.MoresiCo.,Ltd.andMachinists andFoundry WorkersClub. Case 15-CA-3590February 6, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNanswer to the complaint and asked that thecomplaint be dismissed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following:Upon a charge filed by Machinists and FoundryWorkers Club, hereinafter called Club, the GeneralCounsel for the National Labor Relations Board, bytheRegionalDirector forRegion 15, issued acomplaint and notice of hearing dated August 6,1969,'alleging thatTheA.MoresiCo.,Ltd.,Respondentherein,hadengaged in and wasengaging in unfair labor practices within themeaning of Sections 8(a)(5) and (1) and 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint and notice ofhearing before a Trial Examiner were duly servedupon the Respondent.With respect to the unfair labor practices, thecomplaint alleges, that on or about June 19, theClub was duly certified by the Acting RegionalDirector for Region 15, as the exclusive bargainingrepresentative of the Respondent's employees in theunit found appropriate= and that since on or aboutJune 30, the Respondent has refused and continuesto refuse, to recognize or bargain with the Union assuch exclusive bargaining representative, althoughtheUnion had requested and is requesting it to doso.On August 15, the Respondent filed its answeradmitting certain allegations of the complaint inwhole or in part, but denying the commission of theunfair labor practices alleged. It alleged in itsanswer that the unit was inappropriate, in particularbecause it was based on the extent of organization,and further that the Club was not a labororganization within the meaning of Section 2(5) ofthe National Labor Relations Act, as amended.On August 25, the General Counsel filed with theNationalLaborRelationsBoard a motion totransfer and continue case before the Board andMotion for Summary Judgment, asserting that therewere no issues of fact or law which had not alreadybeen litigated before and determined by the Board.Thereafter on August 26, the Board having dulyconsidered the matter, issued an order transferringproceeding to the Board and notice to show cause,why the General Counsel's motion for summaryjudgment should not be granted. On September 11,theRespondent filed an opposition to motion forsummary judgment and return to rule to show causemaintaining that the motion was "without basis inlaw." It reiterated the contentions raised in its'All dates herein are 1969'Decision and Direction of Election,Case 15-RC-4080(not printed inNLRB Volumes).Ruling on Motion for Summary JudgmentThe record establishes that on February 6, theClub filed a petition in Case 15-RC-4080, seeking aplantwide unit of machine shop and foundry shopemployees.At the hearing the Club amended itspetition to exclude the machine shop employees.After a hearing on the petition, the Acting RegionalDirector for Region 15 found on the basis of Boardprecedent and the evidence in the record that a unitof foundry employees was appropriate. In particularhe relied in so finding principally on facts showingthatthefoundryemployeeshadseparatesupervision,thattherewasphysicalanddepartmental separation of the employees, separateidentity, different hours and wages and a lack ofsignificantinterchangeofemployees.He thusconcluded that the Respondent's foundry was afunctionally distinct and separate department whoseemployees are identified with a traditional trade andoccupation. The Acting Regional Director rejectedtheRespondent's contention that the foundry unitwas inappropriate on the ground that it was basedon extent of organization pointing out that the Actprecluded the Board only from giving controllingweight to extent of organization, but that hisdetermination was based on factors wholly unrelatedto the extent to which the employees had beenorganized.Furthermore, in view of the evidenceadducedatthehearing,theActingRegionalDirector also denied Respondent's motion to dismissthe petition on the ground that the Club was not alabor organization within the meaning of Section2(5) of the Act.On March 28, the Respondent filed a request forreview of the Acting Regional Director's Decisionand Direction of Election. The request was deniedby the Board on May 12.On May 14, an election was held in which amajority of the employees of the Respondent in theappropriateunitselectedtheClubastheirrepresentativeforthepurposesofcollectivebargaining. The Club was certified on June 19 bytheActingRegionalDirectorasthecollective-bargaining representative of the employeesin the appropriate unit. On or about June 25, theClub requested that Respondent bargain collectivelywith it. This request was refused and on August 6,1969, theActingRegionalDirector issued thecomplaint and notice of hearing upon which theseproceedings are predicated.181 NLRB No. 7 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn itsopposition to the motion for summaryjudgment and notice to show cause, the Respondentmaintainsthat the Acting Regional Director andBoard erred in designating the foundry employees asan appropriate unit because the unit was based onextent of organization prohibited by Section 9(c)(5)of the Act. It also argues that the Club is not alabor organization within the meaning of Section2(5) of the Act and that on the peculiar facts in thecase,the Board erred in refusing to grant review oftheActingRegionalDirector'sDecisionandDirection of Election. It contends therefore that themotion for summary judgment is without basis inlaw and asks that the complaint be dismissed. TheRespondent does not contend that it has any newlydiscoveredorpreviouslyunavailableevidencebearing onthe issues in the case or that any specialcircumstances exist requiring a new consideration ofthe case.The contentionsitisraisingin this proceedingwere argued at the hearing in the representationcase, and before the Boardin itsrequest for reviewof the Acting Regional Director's Decision. We havesince considered the entire record; we affirm thecorrectness of that Decision.Itmay be observed that in contesting the findingthattheClub is a labor organization, theRespondentarguesthattheActingRegionalDirector confused the "function" of the Club as alabor organization with the "purpose" for which itwas organized, and that the Act defines a labororganization in terms of purpose rather thanfunction.Itmaintainsthat the Club's function isirrelevant and that since the Club was organized foran unlawful purpose it therefore did not come withinthepurview of the Act's definition of a labororganization. In substance, it relies on evidenceshowing thatAlfredMoresi,a former officer,director and stockholder in Corporate Respondenthad,becauseofpersonaldifferenceswithRespondent's management, threatened that he wouldmake its operations unprofitable by organizing aunion of its employees, or damage it in other ways.It is true that Reverend Wilmer Castle3 who testifiedin support of the organization's petition, admittedthatAlfredMoresiwas present at all of theorganization'smeetingsand that the organizationfollowed his advice.However, Castle went on totestify that, although he knew of Moresi's formerconnectionswith the Respondent, he had noknowledge of the circumstances of his leaving andthatMoresi had never spoken to him about them.The Board notes that whatever the view the ActingRegional Director had of the Club's function as alabor organization he did correctly find that itspurpose, at least in part, was to deal with theemployer in regard to wages, hours, and workingconditions of employees. Such declared purpose, intheBoard's opinion, is sufficient to satisfy therequirementsof the Act.' It well may be, asRespondentmaintains, thatAlfredMoresi,whocounseledandassistedtheemployees in theformation of the organization, had, in so doing, ashispurpose injuring or damaging the Respondent.But, evidence of Moresi's purpose is not, withoutmore, evidence that it is the organization's purpose.The Board will not assume such improper purpose,particularly in the face of a denial that the Club'sChairman, or any of the employees, had knowledgeofMoresi'spersonaldifficultieswiththeRespondent.Since the record shows that the Machinists andFoundry Workers Club was formed for one evidentpurpose- to deal with the Respondent concerningwages, hours and conditions of employment - it isevidentthattheActingRegionalDirector'sdetermination was not in error as a matter of factor law, and we so find.As all material allegations of the complaint haveeither been found by the Board to be supported orhave been admitted by the Respondent in thisproceeding, and as there is no matter requiring ahearing before a Trial Examiner, the Board deniesRespondent's motion to dismiss the complaint andgrants the General Counsel's motion for. summaryjudgment.On the basis of the record before it the Boardmakes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times materialherein has been, a Louisiana corporation, with aplant and principal office located in Jeanerette,Louisiana, the facility involved herein, where it isengaged in the foundry business producing sugarmillrollers.In the course and conduct of itsbusiness operations, the Respondent annually sellsgoods valued in excess of $50,000 to sugar mills intheState of Louisiana, each of which, in turn,during the same period sells and ships goods valuedin excess of $50,000 directly to points outside theState of Louisiana.The Respondent admits, and we find, that it is,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuatethepoliciesof the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDMachinists and FoundryWorkers Clubisa labororganization within the meaning ofSection 2(5) ofthe Act.'ReverendWilmer Castle,a former employeeof theRespondent, wasthe person most active in organizingthe foundryemployeesand heads theorganization as its "Chairman "IN L R B v Cabot Carbon Co.360 U S 203 THE A.MORESICO., LTD.15III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAt all times material herein, the followingemployees have constituted and now constitute aunitappropriateforpurposesofcollectivebargaining within the meaning of Section 9(b) of theAct:Allfull-timeand regular part-time foundrydepartmentemployeesattheRespondent'sJeanerette,Louisiana,plant,includingmolders,core makers,cupola tenders,crane operators, firebricklayers,apprentices,helpersand laborers,excluding office clerical employees,machine shopemployees,farmemployees,patternmaker,professional employees,guards and supervisors asdefined in the Act.2.The certificationOn about May 14, a majority of the employees oftheRespondent in said unit,voting in a secretelectionconducted under the supervision of theActing Regional Director for Region 15, designatedtheClub as their representative for the purpose ofcollectivebargaining with the Respondent, and onJune 19, the Acting Regional Director certified theClubastheexclusivecollective-bargainingrepresentative of the employees in said unit,and theClub continues to be such representative.B. The Request To Bargain and theRespondent's RefusalFollowing theCertificationofRepresentativedescribed above, the Club on June 25, requested theRespondent to recognize and bargainwith the Clubastherepresentativeof the employees in theaforesaid unit.On June 30,the Respondent refusedand is continuing to refuse to bargain collectivelywiththeClubastheexclusivebargainingrepresentative of all employees in said unit.C. ConclusionsAccordingly,we find that the Club was dulycertifiedas the collective-bargaining representativeof the employees of the Respondent in theappropriate unit described above; that the Club atall times since June 19,has been and now is theexclusivebargainingrepresentativeofalltheemployees in the aforesaid unit within the meaningof Section 9(a) of the Act; that the Respondent hassince June 30, refused to bargain collectively withtheClub as the exclusive bargaining-representativeof its employees in the appropriate unit,and that bysuch refusal,the Respondent has engaged in and isengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe Acts oftheRespondent set forth in sectionIII,above,occurringinconnectionwithitsoperations as described in section 1, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among the several States andtend to lead to labor disputes burdening andobstructingcommerceandthefreeflow ofcommerce.THE REMEDYHaving foundthat theRespondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act, weshall order that it cease and desist therefrom and,upon request,bargain collectivelywith the Club asthe exclusive representative of all employees in theappropriateunit and,if an understanding is reached,embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.The A. Moresi Co., Ltd., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Machinists and Foundry Workers Club is alabor organization within the meaning of Section2(5) of the Act.3.All full-time and regular part-time foundrydepartment employeesat The A.Moresi Co.,Ltd.,Jeanerette,Louisiana,plant, including molders, coremakers,cupola tenders,craneoperators,firebricklayers,apprentices,helpers,and laborers,excluding office clerical employees,machine shopemployees,farmemployees,patternmakers,professional employees, guards, and supervisors asdefined intheAct,constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since June 19, 1969, the above-named labororganization has been the certified and exclusiverepresentativeof all employees in the aforesaidappropriateunitforthepurposes of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about June 30,1969, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all its employees in theappropriate unit, the Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with,restrained,andcoerced,and is interferingwith,restraining,andcoercing,employees in the exercise of the rights 16DECISIONSOF NATIONALLABOR RELATIONS BOARDguaranteed to them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpracticeswithin the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that:A. For the purpose of determining the duration ofthe certification, the initial year of the certificationshallbedeemed to begin on the day thatRespondent commences to bargain in good faithwith the Club as the recognized exclusive bargainingrepresentative of the employees in the appropriateunit.'B. The Respondent, The A. Moresi Co., Ltd., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditionsofemploymentwithMachinists andFoundryWorkers Club, as the exclusive and dulycertifiedbargaining representative of its employeesin the following appropriate unit:Allfull-timeand regular part-time foundrydepartment employees at The A. Moresi Co.,Ltd.,Jeanerette,Louisiana,plantincludingmolders,coremakers, cupola tenders, craneoperators, fire bricklayers, apprentices, helpersand laborers, excluding office clerical employees,machine shop employees, farm employees, patternmaker,professionalemployees,guardsandsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or ceorcing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(b) Post at its Jeanerette, Louisiana, plant, copiesof the attached notice marked "Appendix."6 Copiesof said notice, on forms provided by the Regional'The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period provided by law.SeeMar-Jac Poultry Company, Inc.136 NLRB785;Commerce Company,d/b/a LamarHotel.140 NLRB226, 229,enfd328 F.2d 600 (C A 5), cert denied 379 US. 817;BurnetteConstructionCompany,149 NLRB1419, 1421,enfd.350 F 2d 57 (C A10)Director for Region 15, after being duly signed bythe Respondent's representative, shall be posted bytheRespondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify said Regional Director for Region 15,inwriting,within 10 days from the date of thisDecision and Order, what steps Respondent hastaken to comply herewith.'In the event that this Order is enforced by a judgment of a UnitedStatesCourt of Appeals,the words in the notice reading, "Posted byOrder of the National Labor Relations Board,"shallread"PostedPursuant to a Judgment of the United States Court of Appeals Enforcingan Order of the National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withMachinists and Foundry Workers Club, as the exclusiverepresentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WEWILL,uponrequest,bargainwiththeabove-named Union, as the exclusive representative ofallemployees in the bargaining unit described belowwith respect to wages, hours, and other terms andconditions of employment and, if an understanding isreached,embody such understanding in a signedagreement.The bargainingunit is:Allfull-timeandregularpart-timefoundrydepartment employees at The A. Moresi Co., Ltd.,Jeanerette,Louisiana, plant including molders, coremakers,cupolatenders,craneoperators,firebricklayers,apprentices,helpers,and laborers,excluding office clerical employees,machine shopemployees,farmemployees,patternmaker,professional employees, guards and supervisors asdefined in the Act.THE A. MORESI CO,LTD.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to theBoard'sOffice,T6024 FederalBuilding(Loyola), 701 Loyola Avenue,New Orleans, Louisiana 70103, Telephone 504-527-6361.